DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 1, ln. 12: replace “roll axial shifting devices” with –the roll axial shifting devices—
	Claim 11: on a new line between current lines 2 and 3, insert –rolling the rolled product;—
	Claim 14, ln. 3: replace “a radial direction” with –the radial direction—
	Claim 25: on a new line between current lines 2 and 3, insert –rolling the rolled product;—
	Claim 25, ln. 4-5 and 7: replace “a roll axial shifting device” with –the roll axial shifting device—
Claim 26: on a new line between current lines 2 and 3, insert –rolling the rolled product;—
–the roll axial shifting device—
Authorization for this examiner’s amendment was given during a telephone conversation with Attorney Kouroush Salehi on 03/04/2021 subsequent to an interview with Attorney Salehi on the same day.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 4, 5, 14-16 and 21 were indicated as containing allowable subject matter in the Non-Final Office Action. Claim 1 is amended to include the subject matter of claim 4 and independent claim 11 is amended to include the subject matter of claim 21.
New claim independent claim 25 is based on the combination of claims 11, 13 and 14.
New claim independent claim 26 is based on the combination of claims 11, 13 and 15.
Consequently, claims 1-3, 5-6, 11-18 and 22-27 are deemed to be allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JARED O BROWN/Examiner, Art Unit 3725         

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725